DETAILED ACTION
	This Office Action is in response to the amendment filed on July 21, 2022. Claims 1 - 5, 7 - 14, and 16 - 20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on July 21, 2022 has been entered and considered by the examiner. Based on the amendments to incorporate subject matter indicated as allowable in the previous Office Action into the independent claims to overcome the rejections under 35 U.S.C. 103, all objections and rejections have been withdrawn.

Allowable Subject Matter
Claims 1 - 5, 7 - 14, and 16 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claim 1: The prior art of Pednault et al. (U.S. PG Pub 2019/0095561 A1) discloses a system to perform quantum circuit simulation and a requirement for the system to perform the simulation, with Levin et al. (U.S. PG Pub 2012/0084242 A1) adding separate outputs of the quantum process performed, and adjusting or altering the output of the quantum process.
	However, none of the references taken either alone or in combination with the prior art of record discloses a system comprising:
“a post-processing component that adjusts the quantum output data associated with the quantum circuit based on client system data indicative of information for a client system that consumes the quantum output data, wherein the post-processing component generates a first layer associated with a first resolution for the quantum output data, and a second layer associated with a second resolution for the quantum output data, and wherein the first resolution associated with the first layer is different than the second resolution associated with the second layer”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Claim 10: The prior art of Pednault et al. (U.S. PG Pub 2019/0095561 A1) discloses a system to perform quantum circuit simulation and a requirement for the system to perform the simulation, with Levin et al. (U.S. PG Pub 2012/0084242 A1) adding separate outputs of the quantum process performed, and adjusting or altering the output of the quantum process.
	However, none of the references taken either alone or in combination with the prior art of record discloses a computer-implemented method comprising:
“adjusting, by the system, the quantum output data associated with the quantum circuit based on client system data indicative of information for a client system that receives the quantum output data, 
generating, by the system, a first data layer associated with a first resolution for the quantum output data, and
generating, by the system, a second data layer associated with a second resolution for the quantum output data”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Claim 18: The prior art of Pednault et al. (U.S. PG Pub 2019/0095561 A1) discloses a system to perform quantum circuit simulation and a requirement for the system to perform the simulation, with Levin et al. (U.S. PG Pub 2012/0084242 A1) adding separate outputs of the quantum process performed, and adjusting or altering the output of the quantum process.
	However, none of the references taken either alone or in combination with the prior art of record discloses a computer program product for quantum data post-processing comprising a computer readable storage medium having program instructions executable by a processor, comprising:
“adjust, by the processor, quantum output data associated with the quantum circuit based on client system data indicative of a set of requirements for a client system that receives the quantum output data, and
generate a first layer associated with a first resolution for the quantum output data, and a second layer associated with a second resolution for the quantum output data, and wherein the first resolution associated with the first layer is different than the second resolution associated with the second layer”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cedric Johnson/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        
August 8, 2022